IN THE COURT OF APPEALS OF IOWA

                                 No. 18-0832
                              Filed April 3, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MATTHEW ALAN REYNOLDS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Carla T. Schemmel,

Judge.



      The defendant challenges his sentence, arguing the district court should

have granted him probation instead of sentencing him to a term of imprisonment.

AFFIRMED.



      Tabitha L. Turner of Turner Law Firm, PLLC, West Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Potterfield, P.J., and Tabor and Bower, JJ.
                                         2


POTTERFIELD, Presiding Judge.

       Matthew Reynolds pled guilty to possession of a controlled substance with

intent to deliver (marijuana), second or subsequent offense; failure to affix a drug

tax stamp; and possession of a controlled substance (heroin), third offense. The

district court ordered Reynolds to serve three concurrent sentences for a total

term of incarceration not to exceed fifteen years. On appeal, Reynolds maintains

the court abused its discretion by imposing a term of incarceration rather than

granting his request for probation.

       “Where, as here, a defendant does not assert that the imposed sentence

is outside the statutory limits, the sentence will be set aside only for an abuse of

discretion.” State v. Thomas, 547 N.W.2d 223, 225 (Iowa 1996). To establish an

abuse of discretion, “the defendant must demonstrate the court’s sentencing

decision was based on clearly untenable grounds or reasons, or the court

exercised it discretion to an extent clearly unreasonable.” State v. Adams, 554
N.W.2d 686, 693 (Iowa 1996). The sentence imposed by the district court is

“cloaked with a strong presumption in” its favor. Thomas, 547 N.W.2d at 225.

       Reynolds maintains the court abused its discretion because its decision to

impose the long prison sentence rather than grant his request for probation

“focuses more on the punishment factor than any rehabilitation or deterrence

factor.” The sentencing court is charged with determining the sentence that “will

provide maximum opportunity for the rehabilitation of the defendant, and for the

protection of the community from further offenses by the defendant and others.”

Iowa Code § 901.5 (2018). Additionally, “[i]n exercising discretion, the district

court must ‘weigh all pertinent matters in determining a proper sentence,
                                         3


including the nature of the offense, the attending circumstances, the defendant’s

age, character, and propensities or chances for reform.’” State v. Thacker, 862
N.W.2d 402, 405 (Iowa 2015) (citation omitted).

       Here, the State urged the court to impose a term of incarceration, noting

that according to Reynolds’s admissions to the preparer of the presentence-

investigation report, he continued to use opiates daily after his arrest in

September 2017 until February 8, 2018. Reynolds missed his original plea date

of February 5, claiming he was entering inpatient drug treatment, which he did

not do on that date.      He entered treatment on February 8 and was later

discharged as unsuccessful. He did not complete a substance-abuse treatment

program before sentencing on April 27, 2018. The State argued a prison term

was the best option for Reynolds’s rehabilitation as it would provide him “a long

period of forced sobriety.”

       In pronouncing sentence, the court stated:

              Sir, this is a tragic case, there is no doubt about that, but I
       am required, sitting on this bench and deciding what the sentence
       should be, to consider not only what’s good for you, good for your
       child, good for your family, but also what is most protective of
       individuals, citizens of the state of Iowa.
              This is not the first time you’ve been in here. This is not your
       first go-around with drug addiction—or addiction. And I find,
       looking at what you have attempted to do since your arrest, at least
       in my estimation, is insufficient to address the problems that you
       have.
              I want you sober, I want you not using, and I want you with
       your son, but I have a lot of other considerations.
              ....
              Sir, again, I tell you, I—if you would have gone into treatment
       last fall and been successful, you would have been a different
       person in here right now; you did not do that. And I can’t change
       that and you can’t change that. And if losing your son is what woke
       you up, that’s still in place. And I urge you to go to prison to take—
       to make available anything you possibly can as far as addressing
                                          4


       your addiction. There are courses, there are classes in prison that
       you can take, you’ll have to sign up for, to get yourself sober and
       back to the human being that’s fully functioning and non-drug using
       and non-selling, that we hope.
               You’re going to have to do that. If not, your life is just going
       to be a downhill slide; you know that. There are people in the back
       of this room who care about you a very grave amount, who you’ve
       hurt a very grave amount. And not only your child, but the rest of
       your family that’s true of. And nobody can do it, no one can do it
       except yourself. This is your chance to do that, and I urge you to
       do so, and I do truly wish you the best of luck and success.

       Based on the record before us, the district court did not ignore its duty to

impose the sentence it determined would provide Reynolds with the maximum

opportunity for rehabilitation.      Although the district court did not accept

Reynolds’s claims that he could be successful in achieving sobriety if granted

probation, Reynolds has not established that the sentence imposed by the court

was based “on grounds or for reasons clearly untenable,” nor was its choice

“clearly unreasonable” under the circumstances. See State v. Bentley, 757
N.W.2d 257, 262 (Iowa 2008) (providing standard for determining an abuse of

discretion); see also State v. Hopkins, 860 N.W.2d 550, 555 (Iowa 2015) (“In the

end, a court makes each sentencing decision on an individual basis and seeks to

fit the particular person affected.”).

       We affirm the sentence imposed by the district court.

       AFFIRMED.